PER CURIAM.
We reverse the order granting a new trial after the appellant, as plaintiff in the trial court, refused to remit 50% of a jury verdict in the amount of $154,617. Adams v. Wright, 403 So.2d 391 (Fla.1981); Bould v. Touchette, 349 So.2d 1181 (Fla.1977); Orlando Executive Park, Inc. v. P.D.R., 402 So.2d 442 (Fla. 5th DCA 1981); Kasper Instruments, Inc. v. Maurice, 394 So.2d 1125 (Fla. 4th DCA 1981); Gulf Life Insurance Company v. McGabe, 363 So.2d 846 (Fla. 1st DCA 1978).
Therefore the order granting a new trial is reversed with directions to reinstate the jury verdict and enter a final judgment in favor of the plaintiff.
Reversed and remanded with directions.